Citation Nr: 1032587	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for kidney problems and 
leakage.

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to the claimed disability of kidney problems and 
leakage. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active military service from February 1965 to 
January 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
sleep apnea as well as Veteran's application to reopen a 
previously denied claim of entitlement to service connection for 
enuresis, for failure to submit new and material evidence.

In a June 2008 decision, the Board determined that the Veteran's 
claim for service connection for kidney problems and leakage (as 
noted on the title page of this document) would be adjudicated on 
its merits, rather than as an application to reopen and remanded 
the remaining claims for additional development.


FINDINGS OF FACT

1.  Kidney problems and leakage in service were acute and 
transitory, resolving without residual disability; a chronic 
kidney problems and leakage disability was first manifest many 
years following service, and the only medical opinion to address 
the etiology of current kidney problems and leakage disability 
weighs against the claim.

2.  There is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between a sleep apnea disability 
and service; nor is there any persuasive medical evidence or 
opinion that a sleep apnea disability is proximately due to or 
aggravated by a service-connected disability. 





CONCLUSIONS OF LAW

1.  Kidney problems and leakage were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009). 

2.  Sleep apnea was not incurred in or aggravated by active 
service and is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2008 letter 
that explained what information and evidence was needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the September 2008 letter, and 
opportunity for the Veteran to respond, the September 2009 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. App. 
at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

Additionally, the Veteran was afforded VA examinations in May 
1985 and October 2008 for kidney problems and leakage that were 
fully adequate for the purposes of rendering this decision.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was not provided with a VA examination and opinion to 
assess the current nature and etiology of his claimed sleep apnea 
disability.  However, VA need not conduct an examination with 
respect to the claim on appeal, as information and evidence of 
record contains sufficient competent medical evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as there is no evidence that any sleep apnea disability 
manifested in service or was otherwise related to service.  Thus 
remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Kidney problems and leakage

Factual Background and Analysis

Service treatment records dated in July and August 1975 reflect 
treatment for enuresis.  In July 1975, he reported the frequency 
as almost every night for two years.  A September 1977 service 
treatment record noted assessments of exogenous obesity and 
enuresis, probably of psychologic origin.  Several in-service 
urologic examinations were performed, including from May to 
August 1980.  The findings revealed enuresis of unknown origin 
with cystourethroscopy, intravenous pyelogram, cystoscopy, and 
urinanalysis test results within normal limits.  Additional 
treatment notes dated from November 1980 to February 1981 reflect 
an assessment of uninhibited neurogenic bladder but reveal no 
evidence of a neurologic disease.  December 1981 travel orders 
reflect that the Veteran was to proceed to the urology clinic.  A 
March 1982 reenlistment examination and a December 1984 
separation physical examination (transfer to fleet reserve) 
demonstrated normal genitourinary examinations.

The Veteran underwent a VA examination in May 1985.  He presented 
with complaints of back pains, shoulder pains, leg cramps, weak 
eyesight and bed wetting.  His genitourinary examination was 
normal.  The diagnosis was a history of bed wetting.

A March 1998 private treatment note reported that the Veteran had 
episodes where he dosed off during the day while driving.  An 
April 1998 letter from a private physician noted that the Veteran 
had a probable sleep disorder.

Private treatment records dated from January 1998 to April 2002 
from D.T.H., M.D. detail treatment for nocturia, weakness of 
urinary stream, and prostatitis.  A prescription from the same 
private physician for a medication used to treat symptoms of 
prostate enlargement (BPH) was received in July 2005. 

The Veteran underwent a VA examination in October 2008.  The 
examiner noted that the Veteran was treated in service for 
enuresis in service.  The Veteran reported that he had problems 
in service where he would wet the bed at night but never during 
the day.  The last episode of enuresis occurred in 1998 when he 
started using the CPAP machine.  He currently had no problems 
with enuresis.  He reported that a year ago he began having 
difficulties with leakage.  He was not aware of any kidney 
problems and had no kidney history.  The examiner indicated that 
there were no clinical objective findings for a diagnosis of 
acute nephropathy with BUN and creatinine and EGFR all within 
normal limits and have been so since 1990.  The Veteran did have 
an elevated microalbumin creatinine ratio which was first noted 
in August 2006.  Prior to this, a November 2005 creatinine ratio 
was normal.  The examiner noted that the Veteran's elevated 
microalbumin creatinine ratio occurred 20 years after his 
discharge from military service.  Regarding the leakage, his 
leakage started 20 years after service and was unrelated to his 
active duty service.  The examiner also concluded that sleep 
apnea was not caused by enuresis or other urinary/prostate 
problems.

In a June 2009 VA addendum, the examiner indicated that he 
reviewed the claims file and had no change in his October 2008 
opinions.

After carefully considering the pertinent evidence, to include 
the Veteran's assertions, the Board finds that the preponderance 
of the evidence weighs against the claim for service connection 
for kidney problems and leakage.

The Board notes that VA treatment records demonstrate a diagnosis 
of elevated microalbumin creatinine ratio and leakage.  As there 
is a current diagnosis of elevated microalbumin creatinine ratio 
and leakage, the first element of service connection is 
satisfied.  However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000).

The Board notes that the Veteran was treated in service for 
enuresis in service.  However, the enuresis was noted as probably 
being psychological in nature.  Additionally, a March 1982 
reenlistment examination and a December 1984 separation physical 
examination (transfer to fleet reserve) demonstrated normal 
genitourinary examinations, while the October 2008 VA examiner 
noted that the Veteran currently had no problems with enuresis, 
as his last episode was in 1998.

The earliest evidence of elevated microalbumin creatinine ratio 
and leaking was noted by the October 2008 VA examiner who 
indicated that the first elevated microalbumin creatinine ratio 
was in August 2006.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Additionally, this 
is strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  

There is also no medical opinion of record showing a relationship 
between the current elevated microalbumin creatinine ratios or 
leaking and his military service.  In fact, the only medical 
opinion addressing the etiology of the disability weighs against 
the claim.  As indicated above, the October 2008 VA examiner 
opined that the Veteran's elevated microalbumin creatinine ratio 
occurred 20 years after his discharge from military service and 
his leakage was unrelated to his active duty service.  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA in which he asserted his belief that his 
kidney problems and leakage were related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical opinion of record 
showing a relationship between any current kidney problems and 
leakage and the Veteran's military service.  

The Board finds that the competent evidence of record, while 
showing a currently diagnosed disability of elevated microalbumin 
creatinine ratio or leaking, does not demonstrate that this 
disability is related to the Veteran's service.  In sum, for the 
reasons and bases expressed above the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for kidney problems and 
leakage.  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  The benefit sought 
on appeal is accordingly denied. 

Sleep apnea

Factual Background and Analysis

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for sleep apnea is not warranted.

While the Veteran has asserted that he has sleep apnea secondary 
to kidney problems and leakage, the decision herein denies 
service connection for a kidney problems and leakage.  Hence, as 
a matter of law, the claim for service connection for sleep apnea 
as secondary to kidney problems and leakage is without legal 
merit, and must be denied as a matter of law.  See 38 C.F.R. § 
3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Parenthetically, the Board also notes that the October 2008 VA 
examiner opined that sleep apnea was not caused by enuresis or 
other urinary/prostate problems.

In addition, while records of VA and private treatment reflect 
diagnoses of and treatment for sleep apnea, there is simply no 
competent, probative, medical evidence or opinion even suggesting 
a relationship between any of these disorders and service and 
neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.  

In short, there is no competent medical evidence to support the 
claim for service connection for sleep apnea. 


ORDER

Entitlement to service connection for kidney problems and leakage 
is denied.

Entitlement to service connection for sleep apnea, to include as 
secondary to the claimed disability of kidney problems and 
leakage is denied. 




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


